DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 14-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (US 2012/0277713)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With reference to claim 1, Raycheck et al. (hereinafter “Raycheck”) discloses a  disposable absorbent article for wearing about the lower torso of a wearer, the disposable absorbent article comprising: a first waist region, a second waist region, a crotch region disposed between the first and second waist regions; a first waist edge and a second waist edge; and a first longitudinal edge and a second longitudinal edge (figure 1); wherein the disposable absorbent article comprises a chassis comprising: 
1.) a topsheet (24); 
2.) a backsheet (26); and 
3.) an absorbent core (28) disposed between the topsheet and the backsheet (figure 4); 
wherein the disposable absorbent article further comprises a leg gasketing system (70); 
wherein the leg gasketing system comprises a web of material forming an inner cuff and an outer cuff [0047]; 
wherein the inner cuff comprises an inner cuff folded edge and an inner cuff material edge and the outer cuff comprises an outer cuff folded edge and an outer cuff material edge, such that the web of material is folded laterally inward to form the outer cuff folded edge and folded laterally outward to form the inner cuff folded edge as set forth in [0048].
Raycheck discloses at least a portion of the web of material between the outer cuff folded edge (75) and the outer cuff material edge (76) is attached to the chassis in the crotch region as set forth in [0048]. Raycheck discloses that the leg cuff may also be attached to the first waist region and the second waist region as set forth in [0085] and in [0147] through the incorporation of Buell (US 3,860,003). Buell discloses the leg cuff/side flap joined to the front and back portions of the article as set forth in col. 7, lines 3-11.
Raycheck discloses the web of material between the inner cuff folded edge (72) and the inner cuff material edge (73) being unattached to the web of material between the outer cuff folded edge and the outer cuff material edge in at least a portion of the second waist region as shown in figure 2. A leg gasketing system pocket with an opening on an inboard longitudinal edge of the leg gasketing system pocket as set forth in figures 2-4 near element 73. 
With reference to claim 2, Raycheck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between Raycheck and claim 2 is the explicit recitation that the opening of the leg gasketing system pocket has a specific measurement.
	It would have been obvious to one of ordinary skill in the art to modify the opening of the leg gasketing system pocket as desired since it has been held that the mere changes in size and/or shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
	With respect to claims 3-7, see the rejection of claim 2.
With reference to claim 8, Raycheck discloses a leg gasketing system pocket that is free of elastic members as shown in at least figures 2-3 near element 73.
With reference to claim 9, Raycheck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Raycheck includes elastic members (77,78) as shown in figure 2.
The difference between Raycheck and claim 9 is the provision that a specific type of elastic is used.
Absent any specific definition of the term “snap back”, the term is given the broadest reasonable interpretation (i.e., a specific type of elasticity).
It would have been obvious to one of ordinary skill in the art to substitute one type of elastic member for another since the general knowledge of providing an article with the elastic member has already been disclosed by the prior art.
With reference to claim 14, Raycheck discloses a disposable absorbent chassis wherein the chassis comprises an opacity strengthening patch, and wherein at least a portion of the web of material between the outer cuff folded edge and the outer cuff material edge is attached to the opacity strengthening patch in the first waist region, the second waist region and the crotch region as set forth in [0066-0067], [0071] and [0074]. 
As to claim 15, Raycheck discloses a disposable absorbent article wherein the leg gasketing system does not comprise a polymeric film as set forth in [0075]. 
With reference to claim 16, Raycheck discloses a disposable absorbent article wherein the leg gasketing system comprises an N-fiber material as set forth in [0075]. 
Regarding claim 17, Raycheck discloses providing the inner cuff of a leg gasketing system with an opacity in the range of 15-50% and the outer cuff with an opacity in the range of 45-75%, as described in paragraph [0078].
With respect to claim 18, Raycheck discloses a disposable absorbent article the inner cuff (71) has an air permeability of less than about 50 m3/m2/min and the outer cuff (74) has an air permeability of greater than about 5 m3/m2/min as set forth in [0083].
With respect to claim 19, Raycheck discloses a disposable absorbent article wherein the inner cuff (71) has a WVTR of less than about 5500g/m2/24 hrs and the outer cuff (74) has a WVTR of greater than about 4250g/m2/24 hrs as set forth in [0084],
Regarding claim 20, Raycheck discloses a disposable absorbent article wherein the leg gasketing system is comprised of one web of material as set forth in [0047]. 
As to claim 21, Raycheck discloses a disposable absorbent article wherein the leg gasketing system is comprised of multiple webs of material as set forth in [0047].

As to claim 22, Raycheck discloses a disposable absorbent article wherein the outer cuff material edge (76) is disposed laterally inboard the inner cuff material edge (73) as shown in figure 2.
As to claim 23, Raycheck discloses a disposable absorbent article wherein the outer cuff folded edge (75) is disposed laterally outboard of an edge of the chassis (inclusive of topsheet 24)  in the crotch region as shown in figure 3.
With respect to claims 24, Raycheck discloses a disposable absorbent article wherein the leg gasketing system extends from the first waist edge to the second waist edge as shown in figure 1. 
Claims 10-13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (US 2012/0277713) in view of Nakaoka (JP 2008/302138)
With reference to claim 10, Raycheck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Raycheck and claim 10 is provision that the leg gasketing system pocket has a second opening along the second waist edge of the absorbent article.
Nakaoka teaches wherein the leg gasketing system pocket has a second opening along the second waist edge of the absorbent article (see Fig. 3; joining portion 47 covers only half of the cuff area at the back waist edge).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disposable absorbent article as taught by Raycheck as modified with the second opening along the second waist edge of the absorbent article as taught by Nakaoka to provide three dimensional gathers to contain excrement and provide leakage protection at the waist edge as taught by Nakaoka in [0037]).
With reference to claim 11, Raycheck teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Raycheck and claim 11 is provision that the opening of the leg gasketing system pocket is a series of intermittent bonds.
Nakaoka teaches wherein the opening of the leg gasketing system pocket is a series of intermittent bonds (see Fig. 3, 46, 47, and 48 joining portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disposable absorbent article as taught by Raycheck as modified with the opening of the leg gasketing system pocket as a series of intermittent bonds as taught by Nakaoka to secure the leg gasketing cuffs to the absorbent article at both ends of the pocket opening to create the leg gasketing system pocket.
With respect to claim 12, Raycheck as modified teaches all of the limitations of claim 1.
Raycheck fails to disclose wherein the leg gasketing system pocket has a series of intermittent bonds along the second waist edge of the absorbent article.
Nakaoka teaches wherein the leg gasketing system pocket has a series of intermittent bonds along the second waist edge of the absorbent article (see Fig. 3, 47 joining portions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disposable absorbent article as taught by Raycheck as modified with a series of intermittent bonds along the second waist edge as taught by Nakaoka to secure the leg gasketing cuffs at the two intermittent points where the leg gasketing cuffs meet the second waist edge, thus creating the leg gasketing pocket between in the second waist region.
With reference to claim 13, see the rejection of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,792,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by claims 1-24 of U.S. Patent No. 10,792,198. 
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,792,198. 
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 10,792,198. 
 The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 10,792,198.
 The limitations of claim 4 of the instant application can be found in claim 4 of U.S. Patent No. 10,792,198.
The limitations of claim 5 of the instant application can be found in claim 5 of U.S. Patent No. 10,792,198. 
The limitations of claim 6 of the instant application can be found in claim 6 of U.S. Patent No. 10,792,198. 
The limitations of claim 7 of the instant application can be found in claim 7 of U.S. Patent No. 10,792,198. 
The limitations of claim 8 of the instant application can be found in claim 8 of U.S. Patent No. 10,792,198.
The limitations of claim 9 of the instant application can be found in claim 9 of U.S. Patent No. 10,792,198.	
The limitations of claim 10 of the instant application can be found in claim 10 of U.S. Patent No. 10,792,198.	
The limitations of claim 11 of the instant application can be found in claim 11 of U.S. Patent No. 10,792,198.	
The limitations of claim 12 of the instant application can be found in claim 12 of U.S. Patent No. 10,792,198.	
The limitations of claim 13 of the instant application can be found in claim 13 of U.S. Patent No. 10,792,198.	
The limitations of claim 14 of the instant application can be found in claim 14 of U.S. Patent No. 10,792,198.	
The limitations of claim 15 of the instant application can be found in claim 15 of U.S. Patent No. 10,792,198.	
The limitations of claim 16 of the instant application can be found in claim 16 of U.S. Patent No. 10,792,198.	
The limitations of claim 17 of the instant application can be found in claim 17 of U.S. Patent No. 10,792,198.	
The limitations of claim 18 of the instant application can be found in claim 18 of U.S. Patent No. 10,792,198.	
The limitations of claim 19 of the instant application can be found in claim 19 of U.S. Patent No. 10,792,198.	
The limitations of claim 20 of the instant application can be found in claim 20 of U.S. Patent No. 10,792,198.	
The limitations of claim 21 of the instant application can be found in claim 21 of U.S. Patent No. 10,792,198.	
The limitations of claim 22 of the instant application can be found in claim 22 of U.S. Patent No. 10,792,198.	
The limitations of claim 23 of the instant application can be found in claim 23 of U.S. Patent No. 10,792,198.	
The limitations of claim 24 of the instant application can be found in claim 24 of U.S. Patent No. 10,792,198.	
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,603,226. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by claims 1-24 of U.S. Patent No. 10,603,226. 
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,603,226. 
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 10,603,226. 
 The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 10,603,226.
 The limitations of claim 4 of the instant application can be found in claim 4 of U.S. Patent No. 10,603,226.
The limitations of claim 5 of the instant application can be found in claim 5 of U.S. Patent No. 10,603,226. 
The limitations of claim 6 of the instant application can be found in claim 6 of U.S. Patent No. 10,603,226. 
The limitations of claim 7 of the instant application can be found in claim 7 of U.S. Patent No. 10,603,226. 
The limitations of claim 8 of the instant application can be found in claim 8 of U.S. Patent No. 10,603,226.
The limitations of claim 9 of the instant application can be found in claim 9 of U.S. Patent No. 10,603,226.	
The limitations of claim 10 of the instant application can be found in claim 10 of U.S. Patent No. 10,603,226.	
The limitations of claim 11 of the instant application can be found in claim 11 of U.S. Patent No. 10,603,226.	
The limitations of claim 12 of the instant application can be found in claim 12 of U.S. Patent No. 10,603,226.	
The limitations of claim 13 of the instant application can be found in claim 13 of U.S. Patent No. 10,603,226.	
The limitations of claim 14 of the instant application can be found in claim 14 of U.S. Patent No. 10,603,226.	
The limitations of claim 15 of the instant application can be found in claim 15 of U.S. Patent No. 10,603,226.	
The limitations of claim 16 of the instant application can be found in claim 16 of U.S. Patent No. 10,603,226.	
The limitations of claim 17 of the instant application can be found in claim 17 of U.S. Patent No. 10,603,226.	
The limitations of claim 18 of the instant application can be found in claim 18 of U.S. Patent No. 10,603,226.	
The limitations of claim 19 of the instant application can be found in claim 19 of U.S. Patent No. 10,603,226.	
The limitations of claim 20 of the instant application can be found in claim 20 of U.S. Patent No. 10,603,226.	
The limitations of claim 21 of the instant application can be found in claim 21 of U.S. Patent No. 10,603,226.	
The limitations of claim 22 of the instant application can be found in claim 22 of U.S. Patent No. 10,603,226.	
The limitations of claim 23 of the instant application can be found in claim 23 of U.S. Patent No. 10,603,226.	
The limitations of claim 24 of the instant application can be found in claim 24 of U.S. Patent No. 10,603,226.	
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,588,789. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the instant application are anticipated by claims 1-24 of U.S. Patent No. 10,588,789. 
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,588,789. 
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 10,588,789. 
 The limitations of claim 3 of the instant application can be found in claim 3 of U.S. Patent No. 10,588,789.
 The limitations of claim 4 of the instant application can be found in claim 4 of U.S. Patent No. 10,588,789.
The limitations of claim 5 of the instant application can be found in claim 5 of U.S. Patent No. 10,588,789. 
The limitations of claim 6 of the instant application can be found in claim 6 of U.S. Patent No. 10,588,789. 
The limitations of claim 7 of the instant application can be found in claim 7 of U.S. Patent No. 10,588,789. 
The limitations of claim 8 of the instant application can be found in claim 8 of U.S. Patent No. 10,588,789.
The limitations of claim 9 of the instant application can be found in claim 9 of U.S. Patent No. 10,588,789.	
The limitations of claim 10 of the instant application can be found in claim 10 of U.S. Patent No. 10,588,789.	
The limitations of claim 11 of the instant application can be found in claim 11 of U.S. Patent No. 10,588,789.	
The limitations of claim 12 of the instant application can be found in claim 12 of U.S. Patent No. 10,588,789.	
The limitations of claim 13 of the instant application can be found in claim 13 of U.S. Patent No. 10,588,789.	
The limitations of claim 14 of the instant application can be found in claim 14 of U.S. Patent No. 10,588,789.	
The limitations of claim 15 of the instant application can be found in claim 15 of U.S. Patent No. 10,588,789.	
The limitations of claim 16 of the instant application can be found in claim 16 of U.S. Patent No. 10,588,789.	
The limitations of claim 17 of the instant application can be found in claim 17 of U.S. Patent No. 10,588,789.	
The limitations of claim 18 of the instant application can be found in claim 18 of U.S. Patent No. 10,588,789.	
The limitations of claim 19 of the instant application can be found in claim 19 of U.S. Patent No. 10,588,789.	
The limitations of claim 20 of the instant application can be found in claim 20 of U.S. Patent No. 10,588,789.	
The limitations of claim 21 of the instant application can be found in claim 21 of U.S. Patent No. 10,588,789.	
The limitations of claim 22 of the instant application can be found in claim 22 of U.S. Patent No. 10,588,789.	
The limitations of claim 23 of the instant application can be found in claim 23 of U.S. Patent No. 10,588,789.	
The limitations of claim 24 of the instant application can be found in claim 24 of U.S. Patent No. 10,588,789.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781